Appeal Dismissed and Memorandum Opinion filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00699-CV

                         QASIM ALHASAN, Appellant

                                        V.
                   MOHAMMAD G. ABDULLAH, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-66846

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 11, 2019. The clerk’s record
was filed November 19, 2019. No reporter’s record was filed.

      On January 14, 2020, this court issued an order stating that unless appellant
filed a brief on or before February 13, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2